Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Preliminary Amendment
1.	Applicant’s preliminary amendment filed November 6, 2019 is acknowledged and has been entered.  Claims 1-15 have been cancelled.  Claims 16-34 are pending and are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Based on the filing receipt, the effective filing date of this application which is a Continuation of Application Serial Number 14/429,272, filed 3/18/2015, now U.S. Patent Number 10,393,733; which is a National Stage 371 application of PCT/US2013/060707 filed 9/19/2013, is September 19, 2012 which is the filing date of Provisional Application Number 61/702,967 from which the benefit of priority is claimed. 

3.	A reference to the prior application ASN 14/429,272 has been inserted in the first sentence of the specification of this application or in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent ASN 14/429,272, i.e. US Patent Number, is missing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 16, step a) is vague and indefinite in reciting, “sensitivity” or "sensitive" because the term “sensitivity or sensitive” with respect to a cell, in question, that is “in vivo” in association with a therapeutic agent, in question, is a subjective term lacking a comparative basis for defining its metes and bounds. Does Applicant intend, “cancer cell response sensitivity in vivo to a chemotherapeutic agent?” See also claim 16, step c).
The term “portion” or phrase “test cell portion” in claim 16, step a) is a relative term which renders the claim indefinite. The term “portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is unclear what is encompassed in the recitation of “test cell portion” in relation to both the “mitochondria” and the “cancer cell population.” Does Applicant intend, “a lysed test cell portion” of the cancer cell population; hence, rendering the mitochondria exposed for contact with the BH3 domain peptide? Alternatively, it is unclear how the BH3 domain peptide of the cancer cells is contacted with the mitochrondria if the cancer cells of the “test cell portion” are intact or have intact cell membrane. See also claim 16, steps b) and c) and claims 17, 18, and 20-26.
Claim 16, step a) is indefinite and/or has improper antecedent basis problem in reciting “a test therapeutic agent” because “a therapeutic agent” has been recited in the preamble. Alternatively, it is unclear what the recitation of “a test therapeutic agent” in step a) encompasses in relation to “a therapeutic agent” in the preamble. See also claim 16, step c) and claims 28-30. 
Claim 16, step c) is vague and indefinite in reciting, “resistant" because the term “ resistant” with respect to a cell, in question, that is “in vivo” in association with a therapeutic agent, in question, is a subjective term lacking a comparative basis for defining its metes and bounds.  It is further noted that paragraph [0029] of Applicant’s disclosure shows that “responsive” and “resistant” are defined to be interchangeable (i.e. cell death will be induced).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-14 of U.S. Patent No. 10,761,086. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of predicting cancer cell sensitivity to a chemotherapeutic agent comprising contacting the cancer test cells exposed to the chemotherapeutic agent with BH3 domain peptide; measuring the amount of mitochondrial outer membrane (MOMP) in the cancer test cells induced by the BH3 domain peptide; comparing the amount of BH3 domain peptide-induced MOMP in the cancer test cells to control cancer test cells which have not been exposed to the chemotherapeutic agent; and wherein an increase of BH3 domain peptide-induced MOMP in the cancer test cells compared to the control test cells indicates that the cancer test cells are sensitive (respond) to the chemotherapeutic agent.

6.	Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,393,733. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of predicting cancer cell sensitivity to a chemotherapeutic agent comprising contacting permeabilized cancer test cells exposed to the chemotherapeutic agent with BH3 domain peptide; measuring the amount of MOMP in the cancer test cells induced by the BH3 domain peptide; comparing the amount of BH3 domain peptide-induced MOMP in the cancer test cells to control cancer test cells which have not been exposed to the chemotherapeutic agent; and wherein an increase of BH3 domain peptide-induced MOMP in the cancer test cells compared to the control test cells indicates that the cancer test cells are sensitive (respond) to the chemotherapeutic agent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 16-34 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (Heightened mitochondrial priming is the basis for apoptotic hypersensitivity of CD4+ CD8+ thymocytes. PNAS 107 (29): 12895-12900 (July 20, 2010)).
Ryan et al. teach a cell-based method of predicting thymocyte cancer cell (CD4+CD8+) sensitivity (response) to chemotherapeutic agent (Abstract; p. 12895, col. 2).  Ryan et al. teach contacting a cancer test cell population that has been previously contacted to a chemotherapeutic agent such as a kinase inhibitor (ABT-737) with a pro-apoptotic BH3 domain peptide; wherein the cancer test cell population comprises primary cancer cells (primary wild type thymocytes) (p. 12895, cols. 1-2; p. 12898, col. 1; p. 12895, col. 2; Figure 2; Figure 5).  Pro-apoptotic BH3 domain peptide is derived from BIM, BID, BAD, NOXA, PUMA, BMF, and HRK polypeptide and inherently comprises transduction domain that translocates the BH3 domain peptide across plasma membrane of cells in the cancer test cell population (p. 12898 to 12899, col. 1; Figure 1).  Ryan et al. teach measuring the amount of mitochondrial outer membrane (MOMP) in the cancer test cells induced by the BH3 domain peptide by detecting the amount of cytochrome C, SMAC/Diablo, or omi released from the mitochondria during apoptosis; and comparing the cancer test cell MOMP result to a control cancer cell population that is not contacted to the chemotherapeutic agent (p. 12895, col. 1; p. 12896, col. 2; Figure 2).  Ryan et al. teach that an increase in the amount of MOMP in the cancer test cells provides indication that the cancer test cells are sensitive (responsive) to the chemotherapeutic agent (p. 12898, col. 1).  
The cancer test cell population comprises hematologic cancer cells such as lymphoma or lymphocytic leukemia cells (p. 12897, col. 2; p. 12900, col. 1). The cancer test cell population also comprises solid tumor cells such as human colon or breast cancer cells (p. 12900, col. 1). The cancer test cell population is permeabilized using digitonin prior to contacting with the BH3 domain peptide and the amount of MOMP in the test cells is determined by measuring JC-1 (i.e. potentiometric dye) signal emission and/or the release of molecules including cytochrome C from mitochondrial inter-membrane space (p. 12895, col. 1; p. 12895, col. 2; Figure 2).  Ryan et al. teach contacting the permeabilized cancer test cell with antibody against cytochrome C (i.e. intracellular marker) to detect and/or measure the amount of cytochrome C using ELISA (p. 12896, col. 2; Figure 2B). Ryan et al. teach that the mitochondria may be isolated (lysed or disrupted to create a heavy membrane prep) from the cancer test cell population (p. 12896, col. 2; Figure 2A).  Ryan et al. also teach contacting the cancer test cells with an antibody to cell extracellular surface markers CD19, CD4 and CD8 and antibody to intracellular markers BIM, BCL-XL, and BCL-2 to permit discrimination between cancer test cell subpopulations (p. 12898, cols. 1-2; p. 12895, col. 2; Figure 5). Other molecules released from mitochondrial pore formation or MOMP are SMAC/Diablo and omi (p. 12895, col. 1).  Ryan et al. teach fixing the test cells onto a solid surface (microwell plate) prior to measuring MOMP (p. 12899, col. 2 to p. 12900, col. 1; Figure 2). Ryan et al. further teach a kit comprising a multiwell plate; each well containing JC-1 dye, oligomycin, 2-mercaptoethanol, digitonin; at least one BH3 peptide; mitochondrial buffer; and instructions for use (p. 12899, col. 2 to p. 12900, cols. 1-2; Figure 2). Accordingly, Ryan et al. reads on Applicant’s claimed invention.

8.	No claims are allowed.

Remarks
9.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Davids et al. (Targeting the B-Cell Lymphoma/Leukemia 2 Family in Cancer. Journal of Clinical Oncology 30 (25): 3127-3135 (September 1, 2012) teach that drugs directed to inhibiting Bcl-2 and related anti-apoptotic proteins show considerable promise in treatment of lymphoid malignancies with the knowledge that some cancers are more chemosensitive than others (Abstract; p. 3128, col. 2 to p. 3129, col. 2).
	Letai (The BCL-2 network: Mechanistic insights and therapeutic potential. Drug Discovery Today: Disease Mechanisms 2 (2): 145-151 (2005)) teach that BCL-2 family proteins govern the commitment to programmed cell death by controlling MOMP; and found that their expression has been identified in a wide array of cancers (Abstract; p. 146, col. 2 to p. 147, col. 1).
Chonghalie et al. (Pretreatment Mitochondrial Priming Correlates with Clinical Response to Cytotoxic Chemotherapy. Science 334 (6059): 1129-1133 (November 25, 2011)) teach using BH3 profiling to measure priming of tumor cells from patient with multiple myeloma, acute myelogenous and lymphoblastic leukemia, and ovarian cancer; and found that highly primed caners exhibit superior clinical response to chemotherapy.  Chonghalie et al. suggests that manipulation of mitochondrial priming might enhance efficacy to cytotoxic agents (Abstract).
	Cardone (US Patent 9,360,473) teaches assay systems having immobilized BH3 domain peptides to identify therapeutic agents that modulate apoptosis for use in methods of screening inhibitors of the Bcl-2 family of proteins (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 16, 2022